                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 1 of 29 Page ID
                                                                                                                                                   #:1225



                                                                                                                      1 JOHN C. MANLY, Esq. (State Bar No. 149080)
                                                                                                                          jmanly@manlystewart.com
                                                                                                                      2 TAYLOR RAYFIELD, Esq. (State Bar No. 272300)
                                                                                                                          trayfield@manlystewart.com
                                                                                                                      3 MANLY, STEWART & FINALDI
                                                                                                                          19100 Von Karman Ave., Suite 800
                                                                                                                      4 Irvine, CA 92612
                                                                                                                          Telephone: (949) 252-9990
                                                                                                                      5 Fax: (949) 252-9991

                                                                                                                      6 Attorneys of Record for Plaintiff,

                                                                                                                      7

                                                                                                                      8
                                                                                                                                              UNITED STATES DISTRICT COURT

                                                                                                                      9                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                     10
                                                                                                                                                       WESTERN DIVISION
                                                                                                                     11
MANLY STEWART FINALDI




                                                                                                                     12 JANE ROE,                                     Case No.: 2:20-cv-11064-FMO-MRW
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990




                                                                                                                                         Plaintiff,                   MEMORANDUM OF POINTS AND
                                                             Irvine, California 92612




                                                                                                                     14                                               AUTHORITIES IN SUPPORT OF
                                                                                                                               v.                                     JANE ROE'S MOTION TO STRIKE
                                                                                                                     15
                                                                                                                                                                      YASIEL PUIG'S FIRST AMENDED
                                                                                                                     16 YASIEL PUIG; and DOES -10 inclusive.          COUNTERCLAIM PURSUANT TO
                                                                                                                                         Defendants.                  CODE OF CIVIL PROCEDURE §
                                                                                                                     17
                                                                                                                                                                      425.16
                                                                                                                     18
                                                                                                                                                                      Date: August 12, 2021
                                                                                                                     19                                               Time: 10:00 a.m.
                                                                                                                                                                      Courtroom: 6D
                                                                                                                     20                                               Trial Date: May 3, 2022
                                                                                                                     21
                                                                                                                                                                      Judge: Fernando M. Olguin
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28
                                                                                                                                                                  1
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                            YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 2 of 29 Page ID
                                                                                                                                                   #:1226



                                                                                                                      1                                                   TABLE OF CONTENTS
                                                                                                                                                                                                                                                                Page
                                                                                                                      2

                                                                                                                      3 MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................1

                                                                                                                      4 I.       INTRODUCTION ..................................................................................................................1

                                                                                                                      5 II.      FACTUAL ALLEGATIONS AND RELEVANT PROCEDURAL HISTORY ...................2

                                                                                                                      6          A.        PLAINTIFF HAS SUFFERED SERIOUS AND LONG-LASTING
                                                                                                                                           DAMAGE AS A RESULT OF THE SEXUAL ASSAULT PERPETRATED
                                                                                                                      7                    BY PUIG. ...................................................................................................................2

                                                                                                                      8          B.        YASIEL PUIG, THE SELF-PROCLAIMED ‘MOST MISUNDERSTOOD
                                                                                                                                           PLAYER IN BASEBALL' .........................................................................................3
                                                                                                                      9
                                                                                                                          III.   LEGAL ARGUMENT ...........................................................................................................5
                                                                                                                     10
                                                                                                                                 A.        LEGAL STANDARD FOR CALIFORNIA ANTI-SLAPP MOTIONS IN
                                                                                                                     11                    FEDERAL COURT ...................................................................................................5
MANLY STEWART FINALDI




                                                                                                                     12          B.        PUIG’S CAUSES OF ACTION ARISE FROM ACTIVITY DEFINED BY
                                                                                                                                           CODE OF CIVIL PROCEDURE SECTION 425.16.................................................7
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                           1.         Jane Roe’s Statements Were Made In a Public Forum ..................................7
                                                                                                                     14
                                                                                                                                           2.         Jane Roe’s Statements Were on Matters of Public Interest............................8
                                                                                                                     15
                                                                                                                                           3.         Alternatively, Even If the Court Finds That the Statements Were Not
                                                                                                                     16                               Made in a Public Forum, Jane Roe’s Statements Fall Under Code of
                                                                                                                                                      Civil Procedure Section 425.17(e)(4)...........................................................10
                                                                                                                     17
                                                                                                                          IV.    PUIG CANNOT MEET HIS BURDEN THAT HE HAS A REASONABLE
                                                                                                                     18          PROBABILITY OF PREVAILING ON HIS DEFAMATION CLAMS ............................10

                                                                                                                     19                    1.         Jane Roe's Alleged Defamatory Statements Are Privileged Under the
                                                                                                                                                      Fair and True Reporting Privilege ................................................................11
                                                                                                                     20
                                                                                                                                                      (a)        Jane Roe’s Statements to KTLA are Privileged Pursuant to the
                                                                                                                     21                                          Fair and True Reporting Privilege ....................................................13

                                                                                                                     22                               (b)        Jane Roe’s Statements to ESPN are Privileged Pursuant to the
                                                                                                                                                                 Fair and True Reporting Privilege ....................................................15
                                                                                                                     23
                                                                                                                                                      (c)        Allegedly Defamatory Statements Reported by the Cincinnati
                                                                                                                     24                                          Enquirer ............................................................................................15

                                                                                                                     25                               (d)        Statements Privileged under the First Amendment as
                                                                                                                                                                 Statements of Opinion ......................................................................17
                                                                                                                     26
                                                                                                                                                      (e)        Since All Of The Statements Are Privileged Puig Has Not
                                                                                                                     27                                          Stated a Legally Sufficient Claim ....................................................18

                                                                                                                     28
                                                                                                                                                                                             i
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                              YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 3 of 29 Page ID
                                                                                                                                                   #:1227



                                                                                                                      1                                (f)       Because Jane Roe’s Statements Are All Privileged Under the
                                                                                                                                                                 Fair and True Reporting Privilege, Puig’s Counterclaim
                                                                                                                      2                                          Cannot Be Saved by an Amendment..............................................188

                                                                                                                      3                     2.         Jane Roe's Counsel's Public Statements Are Not Exempt By
                                                                                                                                                       California Civil Code § 47(d)(2)(A) ............................................................19
                                                                                                                      4
                                                                                                                          V.      CONCLUSION ....................................................................................................................22
                                                                                                                      5

                                                                                                                      6

                                                                                                                      7

                                                                                                                      8

                                                                                                                      9
                                                                                                                     10

                                                                                                                     11
MANLY STEWART FINALDI




                                                                                                                     12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28
                                                                                                                                                                                            ii
                                                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                               YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 4 of 29 Page ID
                                                                                                                                                   #:1228



                                                                                                                      1                                              TABLE OF AUTHORITIES

                                                                                                                      2
                                                                                                                                                                                                                                             Page(s)
                                                                                                                      3
                                                                                                                          Cases
                                                                                                                      4

                                                                                                                      5
                                                                                                                          609 F.App’x 497 (9th Cir.) ........................................................................................ 10
                                                                                                                          Argentieri v. Zuckerberg,
                                                                                                                      6     8 Cal.App.5th 768 (2017)................................................................................. 12, 16
                                                                                                                      7
                                                                                                                          Baral v. Schnitt,
                                                                                                                            1 Cal.5th 376 .......................................................................................................... 11
                                                                                                                      8   Barrett v. Rosenthal,
                                                                                                                      9     40 Cal.4th 33(2006).................................................................................................. 8
                                                                                                                          Blatt v. Pambakian,
                                                                                                                     10     432 F.Supp.3d 1141 (C.D. Cal. 2020).................................................................... 12
                                                                                                                     11   Carney v. Santa Cruz Women Against Rape,
                                                                                                                            221 Cal.App.3d 1009 ............................................................................................... 9
MANLY STEWART FINALDI




                                                                                                                     12   Daniel v. Wayans,
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13     8 Cal.App.5th 367 (Ct.App.2018) ............................................................................ 7
                                                                                        Telephone (949) 252-9990




                                                                                                                          Eminence Capital, LLC v. Aspeon, Inc.,
                                                             Irvine, California 92612




                                                                                                                     14     316 F.3d 1048 (9th Cir. 2003) ................................................................................ 18
                                                                                                                     15   FilmOn.com Inc. v. DoubleVerify Inc.,
                                                                                                                            7 Cal. 5th 133 ....................................................................................................... 8, 9
                                                                                                                     16   GetFugu, Inc. v. Patton Boggs LLP,
                                                                                                                     17     162 Cal. Rptr. 3d 831 (Cal. Ct. App. 2013) ........................................................... 14
                                                                                                                          Gilbert v. Sykes,
                                                                                                                     18     53 Cal. Rptr. 3d 752 (Cal. Ct. App. 2007) ............................................................. 11
                                                                                                                     19   Grenier v. Taylor,
                                                                                                                            234 Cal.App.4th 471 (2015)..................................................................................... 9
                                                                                                                     20   Healthsmart Pac., Inc. v. Kabatek,
                                                                                                                     21     7 Cal.App.5th 416 (2016)....................................................................................... 12
                                                                                                                          Hecimovich v. Encinal Sch. Parent Tchr. Org.,
                                                                                                                     22     203 Cal. App. 4th 450, (2012).................................................................................. 9
                                                                                                                     23   Issa v. Applegate,
                                                                                                                            31 Cal.App.5th 689 (2019)..................................................................................... 17
                                                                                                                     24   Jackson,
                                                                                                                     25     217 Cal. Rptr. 3d .................................................................................................... 14
                                                                                                                          J–M Manufacturing Co., Inc. v. Phillips & Cohen LLP,
                                                                                                                     26     247 Cal.App.4th 87 (2016)................................................................... 11, 12, 16, 18
                                                                                                                     27   John Doe 2 v. Superior Court,
                                                                                                                            1 Cal.App.5th 1300 (2016)..................................................................................... 17
                                                                                                                     28
                                                                                                                                                                                       iii
                                                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                             YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 5 of 29 Page ID
                                                                                                                                                   #:1229



                                                                                                                      1 Linder v. Thrifty Oil Co.,

                                                                                                                      2
                                                                                                                            23 Cal.4th 429 .................................................................................................. 10, 18
                                                                                                                          Makaeff v. Trump Univ.,
                                                                                                                      3     715 F. 3d 254 (9th Cir. 2013) ................................................................................. 11
                                                                                                                      4   Mandel v. Haferman,
                                                                                                                            No. 20-cv-03668-JSC 2020 WL 7025092 (N.D. Cal. Nov. 30, 2020) .................... 6
                                                                                                                      5   Manzari v. Associated Newspapers, Ltd.,
                                                                                                                      6     830 F.3d 881 (9th Cir. 2016) .................................................................................. 11
                                                                                                                          Microsoft Corp. v. Yokohama Telecom Corp.,
                                                                                                                      7     993 F.Supp. 782 (C.D. Cal. 1998).................................................................... 12, 16
                                                                                                                      8   Nygard, Inc. v. Uusi-Kerttula,
                                                                                                                            159 Cal.App.4th 1027 (2008)................................................................................... 8
                                                                                                                      9   Overstock.com, Inc. v. Gradient Analytics, Inc.,
                                                                                                                     10     151 Cal.App.4th 688 ............................................................................................. 11
                                                                                                                          Planned Parenthood Fed’n of Am., Inc. v. Ctr for Med. Progress,
                                                                                                                     11     890 F.3d 828 (9th Cir. 2018) .................................................................................... 6
MANLY STEWART FINALDI




                                                                                                                     12   Price v. Stossel,
                                                                                                                            620 F.3d 992 (2010) ............................................................................................. 5, 6
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13   Summit Bank v. Rogers,
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14     206 Cal.App.4th 669(2012)...................................................................................... 8
                                                                                                                          Terry v. Davis Cmty. Church,
                                                                                                                     15     131 Cal.App.4th 1534 (2005)................................................................................... 9
                                                                                                                     16   Todd v. Lovecruft,
                                                                                                                            No. 19-cv-01751-DMR 2020 WL 60199 (N.D. Cal. Jan. 6, 2020) ....... 6, 7, 8, 9, 10
                                                                                                                     17   Wilbanks v. Wolk,
                                                                                                                     18     121 Cal.App.4th 883 (2004)................................................................................. 8, 9
                                                                                                                          Wilson v Cable News Network, Inc.,
                                                                                                                     19     7 Cal. 5th 871 ........................................................................................................... 5
                                                                                                                     20   Wong v. Jing,
                                                                                                                            189 Cal.App.4th 1354 (2010)................................................................................... 8
                                                                                                                     21   Z.F. v. Ripon United School District,
                                                                                                                     22     482 Fed. App’x 239 (9th Cir. 2012)......................................................................... 6
                                                                                                                     23 Statutes

                                                                                                                     24 California Civil Code § 47(d)(1) ......................................................................... 12, 21

                                                                                                                     25 California Civil Code § 47(d)(2)(A)20 ......................................................ii, 19, 21, 22

                                                                                                                     26 Rules

                                                                                                                     27 Fed. R. Civ. P. 15(a)(2).............................................................................................. 18
                                                                                                                          FRCP 12(b)(6) ........................................................................................................... 19
                                                                                                                     28
                                                                                                                                                                                       iv
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                              YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 6 of 29 Page ID
                                                                                                                                                   #:1230



                                                                                                                      1                    MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                                      2 I.      INTRODUCTION

                                                                                                                      3          Counterclaimant, Yasiel Puig, (hereinafter “Puig”) has filed a Counterclaim
                                                                                                                      4 cynically calculated to punish Plaintiff/Counter-Defendant, Jane Roe, (hereinafter

                                                                                                                      5 “Jane Roe”) for her speech on a matter of public interest. In fact, this matter is of

                                                                                                                      6 such public interest, that Puig himself entered into a public forum, deliberately

                                                                                                                      7 publicizing and arguing his defense – that Plaintiff has fabricated the entirety of her

                                                                                                                      8 claim in an attempt to “coerce money from a high-profile athlete.” But now, rather

                                                                                                                      9 than rely upon the power of speech to persuade, Puig attempts to invoke the Court’s
                                                                                                                     10 power in order to suppress and retaliate against protected speech he doesn’t like.

                                                                                                                     11         Dismissal of Puig’s counterclaim is warranted. Puig’s First and Second causes
MANLY STEWART FINALDI




                                                                                                                     12 of action arise from acts protected by California’s anti-SLAPP statute (C.C.P. §
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 425.16). Puig’s Counterclaim is an act of legal thuggery that should be dismissed
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 outright under the anti-SLAPP statute. The anti-SLAPP statute is designed to curtail

                                                                                                                     15 “a disturbing increase in lawsuits brought primarily to chill the valid exercise of the

                                                                                                                     16 constitutional right of freedom of speech and petition.” C.C.P. § 425.16(a). That is

                                                                                                                     17 exactly what Puig has attempted to do here. The essential allegations of both causes

                                                                                                                     18 of action are identical, to wit, that Jane Roe and/or her counsel made defamatory

                                                                                                                     19 statements about Puig in a November 2, 2020 interview with KTLA, a subsequent

                                                                                                                     20 interview with ESPN, which was published on March 11, 2021, and statement

                                                                                                                     21 disseminated by the Cincinnati Enquirer on or about April 13 2021. All of Jane Roe’s

                                                                                                                     22 and her counsel’s public statements are specifically covered by Code of Civil

                                                                                                                     23 Procedure (“C.C.P.”) § 425.16, as they pertained to a matter of public concern and

                                                                                                                     24 were made in a public form.

                                                                                                                     25         Accordingly, under the anti-SLAPP analysis, in order to maintain his causes of
                                                                                                                     26 action against Jane Roe, Puig must demonstrate a substantial probability of success

                                                                                                                     27 on the merits – which he has not and cannot do. Because Puig is a public figure, in

                                                                                                                     28 order to prevail on a defamation action, he must demonstrate by clear and convincing
                                                                                                                                                                   1
                                                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                             YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 7 of 29 Page ID
                                                                                                                                                   #:1231



                                                                                                                      1 evidence that the allegedly defamatory statements were made with actual malice.

                                                                                                                      2 However, all of the alleged defamatory statements made by Jane Roe and her counsel

                                                                                                                      3 are entitled to absolute privilege under the true and fair reporting privilege, as they

                                                                                                                      4 were made during the course and scope of an ongoing judicial proceeding and they

                                                                                                                      5 capture the substance and gist of the allegations contained in the underlying

                                                                                                                      6 proceedings. As such, by the nature of the privilege, Puig’s counterclaim cannot be

                                                                                                                      7 saved by amendment. Accordingly, the Court should dismiss Puig’s counterclaim.

                                                                                                                      8        Jane Roe has not only a First Amendment right, but a moral duty to speak out
                                                                                                                      9 against the man who violently sexually assaulted her. This Court should vindicate that
                                                                                                                     10 right by striking Puig’s counterclaim.

                                                                                                                     11 II.    FACTUAL         ALLEGATIONS         AND      RELEVANT         PROCEDURAL
MANLY STEWART FINALDI




                                                                                                                     12        HISTORY
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13        A.     PLAINTIFF HAS SUFFERED SERIOUS AND LONG-LASTING
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14               DAMAGE AS A RESULT OF THE SEXUAL ASSAULT
                                                                                                                     15               PERPETRATED BY PUIG.
                                                                                                                     16        This case involves a violent sexual assault perpetrated by Puig on Jane Roe.
                                                                                                                     17 On October 31, 2018, Jane Roe attended a Los Angeles Lakers game at the Staples

                                                                                                                     18 Center, where Puig was also present. First Amended Complaint, ("FAC") ⁋ 8-10

                                                                                                                     19 Exhibit “1” to Declaration of Taylor Rayfield, (“Rayfield Decl.”) As properly alleged

                                                                                                                     20 in Jane Roe’s operative Complaint, Puig followed Jane Roe into the bathroom. Id.

                                                                                                                     21 Barring Jane Roe from exiting the bathroom, Puig began grabbing at Jane Roe’s

                                                                                                                     22 clothes in an attempt to remove them. Id. Puig then began groping Jane Roe’s sexual

                                                                                                                     23 organs. Id. Despite her best efforts to escape, Puig used his considerable size

                                                                                                                     24 advantage over Jane Roe to pin her with one arm, while using the other hand to

                                                                                                                     25 masturbate his exposed penis and eventually ejaculating. Id. Despite Puig’s

                                                                                                                     26 contentions, at no point did Jane Roe consent to the events that took place in the

                                                                                                                     27 restroom. Id. Rather, Plaintiff desperately attempted to fight off Puig, and was

                                                                                                                     28 terrified and scared for her safety. Id.
                                                                                                                                                                   2
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 8 of 29 Page ID
                                                                                                                                                   #:1232



                                                                                                                      1          Consequently, on October 29, 2020, Jane Roe filed a Complaint against Puig,
                                                                                                                      2 alleging causes of action of (1) Assault and Battery; (2) Intentional Infliction of

                                                                                                                      3 Emotional Distress; (3) Negligence; and (4) False Imprisonment. Complaint, attached

                                                                                                                      4 as Exhibit “2” to Rayfield Decl. On November 22, 2020, Jane Roe participated in a

                                                                                                                      5 telephonic interview with KTLA, wherein she recounted the details of her abuse.

                                                                                                                      6          Thereafter, on January 22, 2021, Puig filed a Motion to Dismiss Jane Roe’s
                                                                                                                      7 First Amended Complaint, which was ultimately denied by this Court. Accordingly,

                                                                                                                      8 on June 17, 2021, Puig filed an Amended Answer and Counterclaim, alleging causes

                                                                                                                      9 of action for (1) Defamation Per Se and (2) Defamation Per Quod. Answer and First
                                                                                                                     10 Amended Counterclaim 1, attached as Exhibit “3” to Rayfield Decl. Puig alleged that

                                                                                                                     11 specific public statements attributable to Jane Roe caused Puig to suffer monetary
MANLY STEWART FINALDI




                                                                                                                     12 harm equivalent to “at least $10 million.” Id. at ⁋ 6. Specifically, Puig alleges that
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 because of these statements, no teams in Major League Baseball have offered him a
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 contract. Id. at ⁋ 12.

                                                                                                                     15          B.     YASIEL       PUIG,      THE       SELF-PROCLAIMED             ‘MOST
                                                                                                                     16                 MISUNDERSTOOD PLAYER IN BASEBALL'
                                                                                                                     17          Although Puig’s Counterclaim alleges that Jane Roe’s public statements
                                                                                                                     18 detailing her abuse are to blame for his inability to secure work in Major League

                                                                                                                     19 Baseball (“MLB” or “the League”) during the 2021 season, Puig failed to offer any

                                                                                                                     20 justification as to why he went unsigned during the 2020 season. Notably, Jane Roe’s

                                                                                                                     21 first public statement to KTLA was not made until November 2, 2020 – well after the

                                                                                                                     22 conclusion of the 2020 season. Although Puig attributes his inability to secure

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26   Notably, Puig filed his original Answer and Counterclaim on May 28, 2021.
                                                                                                                          1

                                                                                                                        Thereafter, on the eve of Jane Roe’s deadline to file a responsive pleading, Puig filed
                                                                                                                     27 his First Amended Answer and Counterclaim, which contained a host of new – but

                                                                                                                     28 equally unavailing – allegations, all of which are addressed herein.
                                                                                                                                                                    3
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                              YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 9 of 29 Page ID
                                                                                                                                                   #:1233



                                                                                                                      1 employment with MLB in 2020 to the fact that he contracted COVID-19 2, the fact

                                                                                                                      2 remains that he was a free agent in the months preceding his COVID diagnosis and

                                                                                                                      3 remained a free agent for months prior to Jane Roe’s KTLA interview in November.

                                                                                                                      4 Yasiel Puig Still a Free Agent After Positive COVID-19 Test, attached as Exhibit “5”

                                                                                                                      5 to Rayfield Decl. Jane Roe maintains, and there is a wealth of evidence to support,

                                                                                                                      6 that Puig’s inability to secure employment amongst MLB teams stems from his long

                                                                                                                      7 standing reputation of misconduct and violence – both on and off the field - coupled

                                                                                                                      8 with repeated instance of tardiness, discipline, and disputes with fans, teammates, and

                                                                                                                      9 coaches alike. See Los Angeles Dodgers’ Yasiel Puig Aims Obscene Gesture Towards
                                                                                                                     10 Fans, attached as Exhibit “6” to Rayfield Decl.; Yasiel Puig Left Behind a

                                                                                                                     11 Complicated Dodgers Legacy, attached as Exhibit “7” to Rayfield Decl.; and Yasiel
MANLY STEWART FINALDI




                                                                                                                     12 Puig Was in a Benches-Clearing Brawl Minutes After He Reportedly Was Traded,
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 attached as Exhibit “8” to Rayfield Decl.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14            In fact, as a result of his widespread infamy, in an effort to rebrand and restore
                                                                                                                     15 his reputation, on December 14, 2020, Puig starred in a YouTube video entitled

                                                                                                                     16 “Yasiel Puig is the Most Misunderstood Player in Baseball,” seeking to explain away

                                                                                                                     17 much of his prior conduct that teams and fans took issue with. Yasiel Puig is the Most

                                                                                                                     18 Misunderstood Player In Baseball, attached as Exhibit “9(a)” and “9(b)” to Rayfield

                                                                                                                     19 Decl. Throughout the video, Puig attempts to portray his angry outbursts, proclivity

                                                                                                                     20 for inciting fights, bat flips, and other outlandish behavior as the result of his passion

                                                                                                                     21 for the sport. Id. Tellingly, however, the video does not address Jane Roe’s public

                                                                                                                     22 allegations of sexual assault against Puig. Clearly, in December of 2020 when he

                                                                                                                     23 released the video, Puig understood that his prior conduct in the League led teams and

                                                                                                                     24 the public to perceive him as a “problem player” – preventing him from getting signed

                                                                                                                     25 by any MLB teams.

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28
                                                                                                                          2
                                                                                                                              See Puig Deposition Vol. 1, at 41:23-43:20, attached as Exhibit “4” to Rayfield Decl.
                                                                                                                                                                        4
                                                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                               YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 10 of 29 Page ID
                                                                                                                                                    #:1234



                                                                                                                      1        In fact, Puig's own "evidence" in support of the alleged "damage caused by
                                                                                                                      2 [Jane Roe's] false statements" undermines his arguments that Jane Roe's public

                                                                                                                      3 statements are the reason for his inability to secure employment in MLB. See

                                                                                                                      4 Amended Answer and Counterclaim, ¶ 49. Puig relies on an MLB article citing to a

                                                                                                                      5 report that "[m]ultiple club executives believe that Puig will land a major league

                                                                                                                      6 contract this winter…" Unfortunately for Puig, despite his misrepresentations that

                                                                                                                      7 "prior to the November 2, 2020 interview with KTLA, MLB.com reported that Puig

                                                                                                                      8 was ready to play and drawing interest by Major League Baseball teams," the article

                                                                                                                      9 upon which he relies was in fact published on November 24, 2020 – over 20 days
                                                                                                                     10 after Jane Roe's KTLA interview aired. Id.

                                                                                                                     11        Rather than take accountability for his actions resulting in his inability to obtain
MANLY STEWART FINALDI




                                                                                                                     12 employment in the League, Puig now seeks to solely blame Plaintiff for having the
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 nerve to publicly speak out against him.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 III.   LEGAL ARGUMENT
                                                                                                                     15        A.     LEGAL        STANDARD          FOR      CALIFORNIA          ANTI-SLAPP
                                                                                                                     16               MOTIONS IN FEDERAL COURT
                                                                                                                     17        California’s anti-SLAPP statute “protects defendants from meritless lawsuits
                                                                                                                     18 that might chill the exercise of their rights to speak and petition on matters of public

                                                                                                                     19 concern.” Wilson v Cable News Network, Inc. 7 Cal. 5th 871,883-84. The statute was

                                                                                                                     20 passed in 1993 in response to the legislature’s concern that strategic defamation

                                                                                                                     21 lawsuits were deterring citizens from exercising their political and legal rights. C.C.P

                                                                                                                     22 § 425.16(a). “The hallmark of a SLAPP suit is that it lacks merit, and [that it] is

                                                                                                                     23 brought with the goals of obtaining an economic advantage over a citizen party by

                                                                                                                     24 increasing the cost of litigation to the point that the citizen party’s case will be

                                                                                                                     25 weakened or abandoned.” Price v. Stossel, 620 F.3d 992, 999 (2010). The anti-SLAPP

                                                                                                                     26 statute was enacted in an attempt to counteract the chilling effect of strategic suits, by

                                                                                                                     27 providing that such suits should be dismissed under a special “motion to strike.” Id.

                                                                                                                     28 SLAPP plaintiff’s do not intend to, and rarely do, succeed on the merits. Rather, they
                                                                                                                                                                  5
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 11 of 29 Page ID
                                                                                                                                                    #:1235



                                                                                                                      1 achieve the intended result by abusing the litigation process to punish those who speak

                                                                                                                      2 out against them and chill those who may be inclined to do so. Puig’s counterclaim is

                                                                                                                      3 no exception.

                                                                                                                      4        California’s anti-SLAPP statute requires a two-step analysis. First, the
                                                                                                                      5 defendant must show that the challenged causes of action “arise[] from any act of that

                                                                                                                      6 person in furtherance of the person’s right of…free speech, in connection with a

                                                                                                                      7 public issue[.]” C.C.P § 425.16(b)(1). Once the defendant makes this showing, the

                                                                                                                      8 burden then shifts to the plaintiff to show a “probability that the plaintiff will prevail

                                                                                                                      9 on the claim[s].” Id. A district court sitting in diversity jurisdiction must apply the
                                                                                                                     10 federal standard for anti-SLAPP motions. Todd v. Lovecruft, No. 19-cv-01751-DMR

                                                                                                                     11 2020 WL 60199 (N.D. Cal. Jan. 6, 2020); see also Planned Parenthood Fed’n of Am.,
MANLY STEWART FINALDI




                                                                                                                     12 Inc. v. Ctr for Med. Progress, 890 F.3d 828, 833 (9th Cir. 2018). Most recently, the
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Ninth Circuit re-examined the application of California’s anti-SLAPP statute in
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 Planned Parenthood. In order to reconcile the tension between California’s anti-

                                                                                                                     15 SLAPP statute and the Federal Rules of Civil Procedure, the Ninth Circuit set forth

                                                                                                                     16 the standard that district courts must apply in evaluating anti-SLAPP motions: If a

                                                                                                                     17 defendant makes an anti-SLAPP motion to strike founded on purely legal arguments,

                                                                                                                     18 then the analysis is made under [Rule] 8 and 12 standards; if it is a factual challenge,

                                                                                                                     19 then the motion must be treated as though it were a motion for summary judgment

                                                                                                                     20 and discovery must be permitted. Id. at 833 (quoting Z.F. v. Ripon United School

                                                                                                                     21 District, 482 Fed. App’x 239, 240 (9th Cir. 2012). However, where a motion raises

                                                                                                                     22 both legal and factual challenges, a court must first analyze the defendant’s legal

                                                                                                                     23 challenges; “if any of the plaintiff’s claims [do] not survive that analysis, they [are]

                                                                                                                     24 dismissed under Rule 12.” Mandel v. Haferman, No. 20-cv-03668-JSC 2020 WL

                                                                                                                     25 7025092 (N.D. Cal. Nov. 30, 2020) at *4 (quoting Todd, 2020 WL 60199 at *8). If

                                                                                                                     26 there are surviving claims then the Plaintiff is afforded the opportunity to amend his

                                                                                                                     27 complaint and the parties have an opportunity to conduct discovery. The court then

                                                                                                                     28 turns to address the defendant’s factual challenges and in doing so, the court applies
                                                                                                                                                                   6
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 12 of 29 Page ID
                                                                                                                                                    #:1236



                                                                                                                      1 the “reasonable probability” standard to Plaintiff’s claims. Todd, 2020 WL 60199 at

                                                                                                                      2 *8.

                                                                                                                      3        As set forth infra, Jane Roe’s challenges to Puig’s causes of action for
                                                                                                                      4 defamation are legal challenges. Jane Roe’s statements are made in a public forum

                                                                                                                      5 regarding a public issue. Puig cannot show a reasonable probability of prevailing on

                                                                                                                      6 the merits as all of Jane Roe’s statements are privileged. As such the Counterclaim

                                                                                                                      7 should be dismissed in its entirety.

                                                                                                                      8        B.     PUIG’S CAUSES OF ACTION ARISE FROM ACTIVITY
                                                                                                                      9               DEFINED BY CODE OF CIVIL PROCEDURE SECTION 425.16
                                                                                                                     10        Under Code of Civil Procedure § 425.16(e), an anti-SLAPP motion may be
                                                                                                                     11 made where the Plaintiff’s causes of action arise from, among other things, "any
MANLY STEWART FINALDI




                                                                                                                     12 written or oral statement or writing made in a place open to the public or a public
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 forum in connection with an issue of public interest" or "any other conduct in
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 furtherance of the exercise of the constitutional right of petition or the constitutional

                                                                                                                     15 right of free speech in connection with a public issue or an issue of public interest."

                                                                                                                     16 Code Civ. Proc. §425.16(e)(3), (e)(4). The defendant’s burden as to this step “is not a

                                                                                                                     17 particularly demanding one.” Todd, 2020 WL 60199 at *11 (quoting Daniel v.

                                                                                                                     18 Wayans, 8 Cal.App.5th 367, 387 (Ct.App.2018)(disapproved on other grounds). In

                                                                                                                     19 order to meet this burden, Jane Roe must establish that the statements were made (1)

                                                                                                                     20 in a public forum and (2) in connection with an issue of public interest. Todd, 2020

                                                                                                                     21 WL 60199 at *11.

                                                                                                                     22               1.     Jane Roe’s Statements Were Made In a Public Forum
                                                                                                                     23        The alleged defamatory statements Puig attributes to Jane Roe were published
                                                                                                                     24 by KTLA and ESPN. Plaintiff’s interview was aired on KTLA on November 2, 2020

                                                                                                                     25 and it remains posted on KTLA’s website. Woman Accuses Former Dodgers Player

                                                                                                                     26 Yasiel Puig of Sexual Assault, attached as Exhibit “10” to Rayfield Decl. Thereafter,

                                                                                                                     27 on March 11, 2021 ESPN published an article regarding the sexual assault, including

                                                                                                                     28 quotes from a telephonic interview with Jane Roe. Sexual Assault Allegations Cloud
                                                                                                                                                                 7
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 13 of 29 Page ID
                                                                                                                                                    #:1237



                                                                                                                      1 Yasiel Puig’s Future in MLB, attached as Exhibit “11” to Rayfield Decl. Finally, on

                                                                                                                      2 April 14, 2021, in response to a press release put out by Puig and his counsel, Jane

                                                                                                                      3 Roe's counsel of record released a press statement addressing numerous false and

                                                                                                                      4 defamatory statements made by Puig and his counsel – which was later published by

                                                                                                                      5 the Cincinnati Enquirer. Response to Yasiel Puig's Press Statement, attached as

                                                                                                                      6 Exhibit "12" to Rayfield Decl.

                                                                                                                      7        “Web sites accessible to the public ... are ‘public forums’ for purposes of the
                                                                                                                      8 anti-SLAPP statute.” Barrett v. Rosenthal, 40 Cal.4th 33, 41, fn. 4, 51(2006); accord,

                                                                                                                      9 Summit Bank v. Rogers, 206 Cal.App.4th 669, 693(2012); Wong v. Jing, 189
                                                                                                                     10 Cal.App.4th 1354, 1366 (2010); see Wilbanks v. Wolk, 121 Cal.App.4th 883, 895

                                                                                                                     11 (2004) (statements published on defendant's website “hardly could be more public”.)
MANLY STEWART FINALDI




                                                                                                                     12        As the court explained in Nygard, Inc. v. Uusi-Kerttula, 159 Cal.App.4th 1027,
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 1039 (2008), a broad interpretation of “public forum” best “comports with the
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 fundamental purpose underlying the anti-SLAPP statute…this purpose would not be

                                                                                                                     15 served if we were to construe the statute to make section 425.16(e)(3) inapplicable to

                                                                                                                     16 all newspapers, magazines, or other public media merely because the publication is

                                                                                                                     17 ‘one-sided.’ ” Id. In light of the foregoing, Jane Roe’s statements were made in a

                                                                                                                     18 public forum for purposes of the anti-SLAPP statute.

                                                                                                                     19              2.     Jane Roe’s Statements Were on Matters of Public Interest
                                                                                                                     20        While the anti-SLAPP statute does not define “public interest,” courts have
                                                                                                                     21 held that its provisions “shall be construed broadly” to safeguard “the valid exercise

                                                                                                                     22 of the constitutional rights of freedom and petition for the redress of grievances.”

                                                                                                                     23 Todd, 2020 WL 60199 at *11; see also Summit Bank v Rogers, 206 Cal.App.4th 669,

                                                                                                                     24 693 (2012). In determining whether an issue constitutes a matter of public interest,

                                                                                                                     25 courts may consider “whether the subject of the speech or activity was a person or

                                                                                                                     26 entity in the public eye or could affect large numbers of people beyond the direct

                                                                                                                     27 participants; and whether the activity occur[red] in the context of an ongoing

                                                                                                                     28 controversy, dispute, or discussion.” FilmOn.com Inc. v. DoubleVerify Inc., 7 Cal. 5th
                                                                                                                                                                  8
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 14 of 29 Page ID
                                                                                                                                                    #:1238



                                                                                                                      1 133, 145 (internal citations omitted). However, it is not enough that the statements

                                                                                                                      2 merely relate to a subject of widespread public interest; “the statement must in some

                                                                                                                      3 manner itself contribute to the public debate.” Id. at 150 (quoting Wilbanks v. Wolk,

                                                                                                                      4 121 Cal.App.4th 883, 898 (2004). Moreover, when determining whether speech

                                                                                                                      5 involves a matter of public concern, the proper inquiry is whether the form, context,

                                                                                                                      6 and contents of the publication as a whole demonstrates that a matter of public

                                                                                                                      7 concern is implicated. Carney v. Santa Cruz Women Against Rape, 221 Cal.App.3d

                                                                                                                      8 1009, 1021. Accusations of abuse on their own have been found to serve the interest

                                                                                                                      9 of the public at large. Todd, 2020 WL 60199 at *13; see also Grenier v. Taylor, 234
                                                                                                                     10 Cal.App.4th 471 (2015).

                                                                                                                     11         Jane Roe’s statements in the media are undoubtedly directly related to the
MANLY STEWART FINALDI




                                                                                                                     12 ongoing litigation and further serve the interest of the public at large. Members of the
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 public have an interest in judging whether they should interact with Puig and
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 allegations of sexual assault against Puig can serve to inform those decisions. See

                                                                                                                     15 Todd, 2020 WL 60199 at *13. Moreover, in finding that private relations can become

                                                                                                                     16 matters of public interest, the court in Terry v. Davis Cmty. Church, 131 Cal.App.4th

                                                                                                                     17 1534, 1547 (2005), held that “it need not be proved that a particular adult is in actuality

                                                                                                                     18 a sexual predator in order for the matter to be a legitimate subject of discission.” In

                                                                                                                     19 Terry, the court found a public interest in identifying individuals believed to have

                                                                                                                     20 committed misconduct. Id. Here, Jane Roe’s public accusations undoubtedly

                                                                                                                     21 contribute to the widespread discussion surrounding sexual abuse in that they “invite

                                                                                                                     22 discussion on identifying, responding to, and preventing sexual abuse.” See Todd,

                                                                                                                     23 2020 WL 60199 at *13.

                                                                                                                     24         When evaluating the first prong of the anti-SLAPP test, courts “look for “the
                                                                                                                     25 principal thrust or gravamen of the plaintiff's cause of action.” (citations omitted) We

                                                                                                                     26 “ ‘do not evaluate the first prong of the anti-SLAPP test solely through the lens of a

                                                                                                                     27 plaintiff's cause of action.’ ” (citations omitted) The “critical consideration” is what

                                                                                                                     28 the cause of action is “based on.” (citations omitted).” Hecimovich v. Encinal Sch.
                                                                                                                                                                   9
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 15 of 29 Page ID
                                                                                                                                                    #:1239



                                                                                                                      1 Parent Tchr. Org., 203 Cal. App. 4th 450, 465, (2012). This standard is met here,

                                                                                                                      2 because all of the statements that Puig’s claim is based on are connected to issues of

                                                                                                                      3 public interest. Both the subject of the speech - Puig who is a famous athlete - and

                                                                                                                      4 the topic of the speech - allegations of sexual misconduct - are matters of public

                                                                                                                      5 interest.

                                                                                                                      6        Finally, any assessment of the truth of Jane Roe’s statements are outside the
                                                                                                                      7 purview of the Court’s analysis at this stage. Todd, 2020 WL 60199 at *13; see also

                                                                                                                      8 Piping Rock Partners, Inc. v. David Lerner Assocs., Inc. 946 F.Supp.2s 969 (N.D. cal.

                                                                                                                      9 2013) aff’d 609 F.App’x 497 (9th Cir.)(“By asserting that the statements are not in
                                                                                                                     10 the public interest because they are false, plaintiffs urge the Court to ‘read a separate

                                                                                                                     11 proof-of-validity requirement into the operative sections of the statute,’ which this
MANLY STEWART FINALDI




                                                                                                                     12 Court cannot do.” (citation omitted)). In light of the foregoing, Jane Roe’s statements
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 are matters of public interest for the purposes of the anti-SLAPP statute.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14               3.     Alternatively, Even If the Court Finds That the Statements
                                                                                                                     15                      Were Not Made in a Public Forum, Jane Roe’s Statements
                                                                                                                     16                      Fall Under Code of Civil Procedure Section 425.17(e)(4)
                                                                                                                     17        The anti-SLAPP statute also applies to causes of action arising from “any other
                                                                                                                     18 conduct in furtherance of the exercise of the constitutional right of petition or the

                                                                                                                     19 constitutional right of free speech in connection with a public issue or issue of public

                                                                                                                     20 interest.” C.C.P. § 425.16(e)(4). Because Jane Roe’s statements were on a matter of

                                                                                                                     21 public interest made to the news media, as discussed in section III(B)(2), her speech

                                                                                                                     22 further qualifies for anti-SLAPP protection under C.C.P. § 425.16(e)(4).

                                                                                                                     23 IV.    PUIG CANNOT MEET HIS BURDEN THAT HE HAS A REASONABLE
                                                                                                                     24        PROBABILITY OF PREVAILING ON HIS DEFAMATION CLAMS
                                                                                                                     25        On the second step of the anti-SLAPP analysis, the burden shifts to the plaintiff
                                                                                                                     26 to demonstrate a reasonable probability of succeeding on the merits. Todd, 2020 WL

                                                                                                                     27 60199 at *14. To establish a “reasonable probability” under the anti-SLAPP statute,

                                                                                                                     28 Puig must show a “minimum level of legal sufficiency and tribality.” Linder v. Thrifty
                                                                                                                                                               10
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 16 of 29 Page ID
                                                                                                                                                    #:1240



                                                                                                                      1 Oil Co., 23 Cal.4th 429, 438 n. 5 (2000). A plaintiff fails to establish such minimal

                                                                                                                      2 merit when the cause of action arises from the publication of statements that are

                                                                                                                      3 privileged as a matter of law. See, e.g., J–M Manufacturing Co., Inc. v. Phillips &

                                                                                                                      4 Cohen LLP, 247 Cal.App.4th 87, 98 (2016).

                                                                                                                      5          A court’s inquiry at this stage is limited to “whether the plaintiff has stated a
                                                                                                                      6 legally sufficient claim and made a prima facie factual showing sufficient to sustain a

                                                                                                                      7 favorable judgment.” Baral v. Schnitt, 1 Cal.5th 376, 384-85. In conducting this

                                                                                                                      8 analysis, the court looks to the pleadings and affidavits submitted by the parties,

                                                                                                                      9 however, the court “do[es] not weigh credibility [or] evaluate the weight of the
                                                                                                                     10 evidence.” Manzari v. Associated Newspapers, Ltd., 830 F.3d 881, 888 (9th Cir.

                                                                                                                     11 2016)(quoting Overstock.com, Inc. v. Gradient Analytics, Inc., 151 Cal.App.4th 688,
MANLY STEWART FINALDI




                                                                                                                     12 699-700. The court further does not resolve any “conflicting factual claims.” Baral, 1
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Cal. 5th at 384. Rather, the court must accept the plaintiff’s evidence as true, and
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 evaluate only the defendant’s showing to determine if it defeats the plaintiff’s claims

                                                                                                                     15 as a matter of law. Id. at 385.

                                                                                                                     16

                                                                                                                     17                 1.    Jane Roe's Alleged Defamatory Statements Are Privileged
                                                                                                                     18                       Under the Fair and True Reporting Privilege
                                                                                                                     19          Under California law 3, defamation is “the intentional publication of a statement
                                                                                                                     20 of fact which is false, unprivileged, and has a natural tendency to injure or which

                                                                                                                     21 causes special damages.” Makaeff v. Trump Univ., 715 F. 3d 254, 264 (9th Cir. 2013)

                                                                                                                     22 (quoting Gilbert v. Sykes, 53 Cal. Rptr. 3d 752, 764 (Cal. Ct. App. 2007)(emphasis

                                                                                                                     23 added).

                                                                                                                     24          A privileged publication or broadcast is one made “by a fair and true report in,
                                                                                                                     25 or a communication to, a public journal of (A) a judicial, (B) legislative, or (C) other

                                                                                                                     26

                                                                                                                     27  California law applies to these causes of action because the case is in Federal Court
                                                                                                                          3

                                                                                                                     28 due to diversity jurisdiction.
                                                                                                                                                                     11
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                              YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 17 of 29 Page ID
                                                                                                                                                    #:1241



                                                                                                                      1 public official proceeding, or (D) of anything said in the course thereof…” California

                                                                                                                      2 Civil Code § 47(d)(1). “The fair report privilege confers an absolute privilege on any

                                                                                                                      3 fair and true report in, or a communication to, a public journal of a judicial proceeding,

                                                                                                                      4 or anything said in the course thereof.” Blatt v. Pambakian, 432 F.Supp.3d 1141, 1170

                                                                                                                      5 (C.D. Cal. 2020)(quoting Healthsmart Pac., Inc. v. Kabatek, 7 Cal.App.5th 416, 431

                                                                                                                      6 (2016) as modified (Jan. 10, 2017). California courts have broadly construed the

                                                                                                                      7 phrase “judicial proceeding” to include the filing of a complaint. Id. Accordingly, fair

                                                                                                                      8 and true communications made to the media about allegations contained in a

                                                                                                                      9 complaint are covered by the privilege. Id. The terms “fair” and “true” as it applies
                                                                                                                     10 to the privilege do not necessarily refer to the accuracy of the matters asserted in the

                                                                                                                     11 judicial proceeding; rather they refer to the accuracy of the challenged statements with
MANLY STEWART FINALDI




                                                                                                                     12 respect to what occurred in the judicial proceedings. Id. To be deemed “fair” and
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 “true” the report must capture the substance, the “gist,” or the “sting,” of the subject
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 proceeding. Argentieri v. Zuckerberg, 8 Cal.App.5th 768, 787-88 (2017).

                                                                                                                     15         Courts have construed the privilege broadly, “mindful of the Legislature's
                                                                                                                     16 intent ... ‘to preserve the scarce resources of California's courts [and] to avoid using

                                                                                                                     17 the courts for satellite litigation.’ ” J–M Manufacturing Co., 247 Cal.App.4th at 101.

                                                                                                                     18 In making a fair and true report to news media, a defendant is entitled to “a certain

                                                                                                                     19 degree of ‘flexibility/literary license’ in this regard, such that the privilege will apply

                                                                                                                     20 even if there is a slight inaccuracy in details – one that does not lead the reader to be

                                                                                                                     21 affected differently by the report than he or she would be by the actual truth.” Id.

                                                                                                                     22 Moreover, statements about ongoing litigation “need not track verbatim the

                                                                                                                     23 underlying proceeding, because “[o]nly if the deviation is of such a ‘substantial

                                                                                                                     24 character’ that it ‘produce[s] a different effect’ on the reader will the privilege be

                                                                                                                     25 suspended.” Id. at 790 (quoting Microsoft Corp. v. Yokohama Telecom Corp., 993

                                                                                                                     26 F.Supp. 782, 784 (C.D. Cal. 1998)).          When the privilege applies, the reported
                                                                                                                     27 statements are deemed “absolutely privileged regardless of the defendant’s motive

                                                                                                                     28 for reporting them.” (emphasis added) Healthsmart, 7 Cal.App.5th at 431.
                                                                                                                                                               12
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 18 of 29 Page ID
                                                                                                                                                    #:1242



                                                                                                                      1         Critically, Jane Roe filed her Complaint against Puig on October 29, 2020.
                                                                                                                      2 Complaint, attached as Exhibit “2” to Rayfield Decl. Thereafter, Puig successfully

                                                                                                                      3 petitioned to remove this action to federal court and on December 30, 2020, Jane Roe

                                                                                                                      4 filed her First Amended Complaint against Puig, asserting identical a causes of action

                                                                                                                      5 as in her original Complaint. First Amended Complaint, Exhibit “1” to Rayfield Decl.

                                                                                                                      6 Accordingly, at the time Jane Roe made any public statements, judicial proceedings

                                                                                                                      7 had already been initiated against Puig.

                                                                                                                      8                       (a)   Jane Roe’s Statements to KTLA are Privileged
                                                                                                                      9                             Pursuant to the Fair and True Reporting Privilege
                                                                                                                     10         In Puig’s Counterclaim, he quotes Jane Roe’s statement to Mary Beth McDade:
                                                                                                                     11                “[PUIG] grabbed me and he was touching himself, which
MANLY STEWART FINALDI




                                                                                                                     12
                                                                                                                                       (sic) he pulled himself really close to me and wouldn’t let
                                                                                                                                       me go… I walked into the restroom and felt someone
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13                behind me, next thing I know the door was slammed. I
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14                really had no way of getting out… He was just saying like,
                                                                                                                                       come on baby, like weird things like that. It was traumatic.
                                                                                                                     15                It was very, very traumatic.”
                                                                                                                     16
                                                                                                                          Answer and Counterclaim, ⁋ 38; see also Exhibit "10" to Rayfield Decl. Puig further
                                                                                                                     17
                                                                                                                          alleges that he was defamed by a statement by Jane Roe’s counsel wherein she
                                                                                                                     18
                                                                                                                          indicated that the text messages contain Puig’s admission that “something happened”
                                                                                                                     19
                                                                                                                          between the parties. Answer and Counterclaim, ⁋ 38. Puig’s amended counterclaim
                                                                                                                     20
                                                                                                                          makes much of this alleged defamatory statement. However, despite his best efforts
                                                                                                                     21
                                                                                                                          to save his claim by including this statement by counsel, it is equally privileged by
                                                                                                                     22
                                                                                                                          the fair and true reporting privilege. Jane Roe’s complaint expressly states that
                                                                                                                     23
                                                                                                                          something did happen between her and Puig – sexual assault. Ironically, Puig’s own
                                                                                                                     24
                                                                                                                          Counterclaim also alleges that something happened – consensual intercourse.
                                                                                                                     25
                                                                                                                          Accordingly, this statement is absolutely privileged under the fair and true reporting
                                                                                                                     26
                                                                                                                          privilege as it accurately captures the 'gist' of Jane Roe's Complaint.
                                                                                                                     27
                                                                                                                                Moreover, as set forth in detail below, this statement by counsel is further
                                                                                                                     28
                                                                                                                          entitled to privilege under the First Amendment as a statement of opinion. Puig and
                                                                                                                                                                     13
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                            YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 19 of 29 Page ID
                                                                                                                                                    #:1243



                                                                                                                      1 his counsel’s own statements again belie their allegations of defamation. Specifically,

                                                                                                                      2 in a public statement issued by Puig and his counsel, Mr. Mason argues that the text

                                                                                                                      3 message exchanges between the parties “completely exonerate” Puig.         Yasiel Puig
                                                                                                                      4 Press Release, attached as Exhibit “13” to Rayfield Decl. While Jane Roe maintains

                                                                                                                      5 that the text messages clearly demonstrate that the sexual assault did occur 4, it is

                                                                                                                      6 Puig’s opinion that they have the opposite effect and demonstrate that Jane Roe’s

                                                                                                                      7 claims are “based on provably false claims.” Id. The parties have a clear difference

                                                                                                                      8 of opinion as to the interpretation of these texts; however, public statements

                                                                                                                      9 expressing differing opinions are not actionable as defamation. Even when viewing
                                                                                                                     10 these statements “in context of the interview” Jane Roe maintains that Puig’s text

                                                                                                                     11 messaging stating “Private [sic] between me and me [sic] everything that happens no
MANLY STEWART FINALDI




                                                                                                                     12 one has to know” does constitute an admission of wrongdoing. Text Messages,
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 attached as Exhibit "1" to Roe Decl.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14           Jane Roe and her counsel’s report to KTLA not only captures the substance or
                                                                                                                     15 “gist” of the allegations in the pleadings, but almost recounts the pled allegations

                                                                                                                     16 verbatim. Further, any statements of opinion made by Jane Roe or her counsel are

                                                                                                                     17 protected under the First Amendment. “Because a defamatory statement must contain

                                                                                                                     18 a provable falsehood, courts distinguish between statements of fact and statements of

                                                                                                                     19 opinion for purposes of defamation liability.” Jackson, 217 Cal. Rptr. 3d at 253 (citing

                                                                                                                     20 GetFugu, Inc. v. Patton Boggs LLP, 162 Cal. Rptr. 3d 831, 842 (Cal. Ct. App. 2013).

                                                                                                                     21 Moreover, Jane Roe’s statements to KTLA were made during an ongoing judicial

                                                                                                                     22

                                                                                                                     23   4
                                                                                                                              Tellingly absent from Puig’s recitation and misrepresentation of facts in his
                                                                                                                     24 Amended Counterclaim, is a text message Puig sent to Jane Roe immediately

                                                                                                                     25 following the sexual assault wherein he stated: “Private [sic] between me and me [sic]
                                                                                                                          everything that happens no one has to know[.]” Text Messages, Exhibit "1" to Roe
                                                                                                                     26 Decl. Accordingly, by Puig’s own admission, something did happen – making

                                                                                                                     27 counsel’s statements further privileged as true.

                                                                                                                     28
                                                                                                                                                                   14
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                              YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 20 of 29 Page ID
                                                                                                                                                    #:1244



                                                                                                                      1 proceeding and truthfully and fairly report the gist of the subject proceeding. Her

                                                                                                                      2 complaint detailed how she was assaulted and that she was traumatized.            These
                                                                                                                      3 statements to the press after the Complaint was filed absolutely capture the substance

                                                                                                                      4 and gist of the proceedings and as such are entitled to absolute privilege under the fair

                                                                                                                      5 and true reporting privilege and/or First Amendment.

                                                                                                                      6                      (b)   Jane Roe’s Statements to ESPN are Privileged Pursuant
                                                                                                                      7                            to the Fair and True Reporting Privilege
                                                                                                                      8        With respect to Jane Roe’s allegedly defamatory statements in her March 2021
                                                                                                                      9 interview with ESPN, Puig alleges that Jane Roe made the following statements: “that
                                                                                                                     10 PUIG physically restrained JANE ROE in the bathroom of the Chairman’s room, that

                                                                                                                     11 he did so by pinning with his forearm, that he tried to take her clothes off, that he
MANLY STEWART FINALDI




                                                                                                                     12 groped her, that he exposed himself to her and that he masturbated in front of her.”
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Amended Answer and Counterclaim, ⁋ 42; see also Exhibit “11” to Rayfield Decl.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 Again, as alleged, these purported defamatory statements nearly mirror Jane Roe’s

                                                                                                                     15 properly pled allegations verbatim. As such, they are similarly entitled to absolute

                                                                                                                     16 privilege under the fair and true reporting privilege.

                                                                                                                     17                      (c)   Allegedly Defamatory Statements Reported by the
                                                                                                                     18                            Cincinnati Enquirer
                                                                                                                     19        As an initial matter, neither Jane Roe nor her counsel made any statements to
                                                                                                                     20 the Cincinnati Enquirer (“Enquirer”). Rayfield Decl. ⁋ 4. The allegedly defamatory

                                                                                                                     21 statements Puig seeks to hold Jane Roe accountable for, which were posted by the

                                                                                                                     22 Enquirer, were taken directly from a public press release issued by Jane Roe’s

                                                                                                                     23 counsel. Id. In fact, this statement by counsel was released in response to Puig and

                                                                                                                     24 his counsel's press release wherein they alleged that Jane Roe had fabricated the

                                                                                                                     25 entirety of her claim and that Jane Roe had "propositioned" Puig for a sexual

                                                                                                                     26 encounter, in a transparent attempt to garner public favor. See Exhibit “12” to Rayfield

                                                                                                                     27 Decl. Regardless, all of the statements Puig claims to have been defamed by are

                                                                                                                     28 absolutely protected by various privileges, as discussed supra.
                                                                                                                                                                  15
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 21 of 29 Page ID
                                                                                                                                                    #:1245



                                                                                                                      1         The first portion of counsel’s quoted statement indicates that after Jane Roe
                                                                                                                      2 was sexually assaulted by Puig, he sent her 18 text messages, begging to see her.

                                                                                                                      3 Amended Answer and Counterclaim, ⁋ 46. This statement is demonstrably true – and

                                                                                                                      4 even Puig concedes this point. Text Messages, attached as Exhibit "1" to Roe Decl.;

                                                                                                                      5 see also Amended Answer and Counterclaim, ⁋ 21. Accordingly, these statements are

                                                                                                                      6 not actionable under a theory of defamation. Next, Puig cites to a quotation by counsel

                                                                                                                      7 where in stated that Jane Roe was “fearful of a further attack or retribution by [PUIG],

                                                                                                                      8 our client attempted to de-escalate his behavior by providing curt responses to the

                                                                                                                      9 texts and later ignoring him. Our client did nothing to encourage this behavior.” Id. at
                                                                                                                     10 ⁋ 46. Jane Roe’s operative complaint vividly describes Puig’s violent and aggressive

                                                                                                                     11 behavior, which caused Jane Roe to suffer great fear and mental anguish. So much so,
MANLY STEWART FINALDI




                                                                                                                     12 that to this day, Jane Roe is “paranoid everywhere she goes, for fear of what may
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 happen. She feels like her life went from a happy, driven place, to a place of fear.”
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 First Amended Complaint, ⁋ 6. Accordingly, this statement clearly captures the ‘gist’

                                                                                                                     15 of the allegations of the Complaint. Moreover, these statements do not constitute a

                                                                                                                     16 “deviation of such a ‘substantial character’ that it ‘produce[s] a different effect on the

                                                                                                                     17 reader” to warrant the suspension of the true and fair reporting privilege. Argentieri

                                                                                                                     18 v. Zuckerberg, 8 Cal.App.5th 768, 790 (quoting Microsoft Corp. 993 F.Supp. 782,

                                                                                                                     19 784).

                                                                                                                     20         Finally, Puig goes on to quote Jane Roe’s counsel saying, “This is another event
                                                                                                                     21 in a pattern of violent and brutish behavior by [PUIG], while attempting to breathe

                                                                                                                     22 life into his dying career.” Amended Answer and Complaint, ⁋ 46. Again, this

                                                                                                                     23 adequately captures the substance of Jane Roe’s pled allegations, as following a

                                                                                                                     24 woman into a bathroom and groping her sexual organs, pinning her down and

                                                                                                                     25 masturbating unquestionably constitutes violent and brutish behavior as alleged by

                                                                                                                     26 Jane Roe. First Amended Complaint, ⁋⁋ 8, 16, 22, 3. This use of flexibility and literary

                                                                                                                     27 licenses does not run afoul of the true and fair reporting privilege. J-M Manufacturing

                                                                                                                     28 Co., 247 Cal.App.4th 87, 98. Notably, as detailed infra, this is also subject to First
                                                                                                                                                               16
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 22 of 29 Page ID
                                                                                                                                                    #:1246



                                                                                                                      1 Amendment protection as a statement of opinion by counsel.

                                                                                                                      2                     (d)    Statements Privileged under the First Amendment as
                                                                                                                      3                            Statements of Opinion
                                                                                                                      4        "A plaintiff claiming defamation by implication may not construct an
                                                                                                                      5 actionable statement by reading whatever implication it wishes into the defendants'

                                                                                                                      6 words, and the implications drawn from the statement must convey facts, not

                                                                                                                      7 opinions." Issa v. Applegate, 31 Cal.App.5th 689, 707 (2019).          In reviewing a
                                                                                                                      8 defamation claim, a court must ask as a threshold matter whether a reasonable

                                                                                                                      9 factfinder could conclude that the contested statement implies an assertion of
                                                                                                                     10 objective fact; if the answer is no, the claim is foreclosed by the First Amendment. Id.

                                                                                                                     11 Under the First Amendment there is no such thing as a false idea, and thus statements
MANLY STEWART FINALDI




                                                                                                                     12 of opinion can never subject the speaker to liability for making a false and defamatory
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 statement. John Doe 2 v. Superior Court, 1 Cal.App.5th 1300, 1313 (2016). Puig
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 contends to have been defamed by a statement made by Jane Roe's counsel indicating

                                                                                                                     15 the existence of text messages proving Puig sexually assaulted Jane Roe. Amended

                                                                                                                     16 Answer and Counterclaim, ¶ 38. Following Puig and his counsel's public statements

                                                                                                                     17 calling Jane Roe's allegations of sexual abuse a fabrication by "someone looking for

                                                                                                                     18 a payday," Jane Roe's counsel in turn issued a press release, which was ultimately

                                                                                                                     19 published by the Cincinnati Enquirer. Puig alleges to have been defamed by counsel's

                                                                                                                     20 comment: "This is another event in a pattern of violent and brutish behavior by

                                                                                                                     21 [PUIG], while attempting to breathe new life into his dying career." Id. at ¶ 46.

                                                                                                                     22 Viewing the statement in the context in which it was published, it clearly does not

                                                                                                                     23 imply any assertion of objective facts. Rather, it constitutes an opinion by counsel,

                                                                                                                     24 formed in response to Puig's public attempt to victim blame in hopes of garnering

                                                                                                                     25 public favor. Though Puig may not like or agree with counsel's characterization of his

                                                                                                                     26 behavior, such statements are not actionable under a theory of defamation.

                                                                                                                     27        Moreover, as noted supra, statements by counsel that she is in possession of
                                                                                                                     28 text messages proving that Puig sexually assaulted Jane Roe and that the texts
                                                                                                                                                             17
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 23 of 29 Page ID
                                                                                                                                                    #:1247



                                                                                                                      1 demonstrate that "something happened" are not actionable defamatory statements. Id.

                                                                                                                      2 at ¶ 38. In viewing the text message sent by Puig almost immediately following the

                                                                                                                      3 sexual assault, wherein Puig warned Jane Roe to keep what happened "private"

                                                                                                                      4 between them, followed by a barrage of 17 other unanswered text messages, counsel

                                                                                                                      5 opined that this admissible evidence demonstrates the validity of Jane Roe's claims

                                                                                                                      6 that she was sexually abused by Puig. Conversely, in Puig and his counsels publicly

                                                                                                                      7 issued press release, Mr. Mason argues that the text message exchanges between the

                                                                                                                      8 parties “completely exonerate” Puig. See Exhibit “12” to Rayfield Decl. The parties

                                                                                                                      9 clearly have a different opinion as to the interpretation of the texts and how they
                                                                                                                     10 support the parties respective case. However, counsel's expressed opinions as to the

                                                                                                                     11 interpretation of evidence does not constitute as defamation.
MANLY STEWART FINALDI




                                                                                                                     12                      (e)   Since All Of The Statements Are Privileged Puig Has
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13                            Not Stated a Legally Sufficient Claim
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14        To establish a “reasonable probability” under the anti-SLAPP statute, Puig
                                                                                                                     15 must show a “minimum level of legal sufficiency and tribality.” Linder v. Thrifty Oil

                                                                                                                     16 Co., 23 Cal.4th 429, 438 n. 5 (2000). A plaintiff fails to establish such minimal merit

                                                                                                                     17 when the cause of action arises from the publication of statements that are privileged

                                                                                                                     18 as a matter of law. See, e.g., J–M Manufacturing Co., Inc., 247 Cal.App.4th at 98.

                                                                                                                     19 Since all of the statements made by Jane Roe are privileged as a matter of law, Puig

                                                                                                                     20 cannot show a reasonable probability of prevailing on his claim, because there are no

                                                                                                                     21 unprivileged defamatory statements.

                                                                                                                     22                      (f)   Because Jane Roe’s Statements Are All Privileged
                                                                                                                     23                            Under the Fair and True Reporting Privilege, Puig’s
                                                                                                                     24                            Counterclaim Cannot Be Saved by an Amendment
                                                                                                                     25        Federal Rules of Civil Procedure provide that “[t]e court should freely give
                                                                                                                     26 leave [to amend] when justice so requires. Fed. R. Civ. P. 15(a)(2). Where a motion

                                                                                                                     27 to dismiss is granted, a district court should provide leave to amend, unless it is clear

                                                                                                                     28 that the complaint could not be saved by any amendment. See Eminence Capital, LLC
                                                                                                                                                                  18
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 24 of 29 Page ID
                                                                                                                                                    #:1248



                                                                                                                      1 v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). As it applies here, even in

                                                                                                                      2 viewing all three articles in their entirety, all of Jane Roe’s statements are absolutely

                                                                                                                      3 privileged under the fair and true reporting privilege. Because Jane Roe’s allegedly

                                                                                                                      4 defamatory statements were privileged, there is no reasonable probability that Puig

                                                                                                                      5 can prevail on his claims. As such, Puig’s counterclaim cannot be saved by an

                                                                                                                      6 amendment and should be dismissed outright.

                                                                                                                      7        Critically, on June 11, 2021, during the parties meet and confer conference
                                                                                                                      8 regarding Jane Roe’s intent to file the instant motion and a Motion to Dismiss

                                                                                                                      9 pursuant to FRCP 12(b)(6) (filed concurrently herewith), Jane Roe clearly and
                                                                                                                     10 unequivocally laid out her basis for filing these motions. Rayfield Decl. ⁋ 5. Counsel

                                                                                                                     11 made clear that she believed all statements as pled were protected under the true and
MANLY STEWART FINALDI




                                                                                                                     12 fair reporting privilege or were otherwise entitled to protection under the First
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Amendment and therefore could not be saved by any amendment. Id. Thereafter, on
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 the eve of Jane Roe’s deadline to file these motions, Puig filed his Amended Answer

                                                                                                                     15 and Counterclaim. See generally, Amended Answer and Counterclaim. In it, Puig

                                                                                                                     16 added a host of new – but ultimately unavailing – “facts” and allegations in a

                                                                                                                     17 transparent attempt to salvage his baseless and frivolous counterclaim. Puig clearly

                                                                                                                     18 expended a great deal of time and effort attempting to set forth all of the best facts he

                                                                                                                     19 could to save his causes of action for defamation. However, even this is not enough

                                                                                                                     20 to save his counterclaim. Puig has already gotten two bites of the apple in making

                                                                                                                     21 baseless accusations against Jane Roe. Puig’s Amended Counterclaim only serves to

                                                                                                                     22 demonstrate that his complaint cannot be saved by any amendment. Accordingly,

                                                                                                                     23 Jane Roe respectfully requests the Court strike Puig’s Amended Counterclaim without

                                                                                                                     24 leave to amend.

                                                                                                                     25               2.     Jane Roe's Counsel's Public Statements Are Not Exempt By
                                                                                                                     26                      California Civil Code § 47(d)(2)(A)
                                                                                                                     27        California Civil Code § 47(d)(2)(A) holds that statements made in violation of
                                                                                                                     28
                                                                                                                                                                   19
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 25 of 29 Page ID
                                                                                                                                                    #:1249



                                                                                                                      1 Rule 5-120 5 of the State Bar Rules of Professional Conduct are exempt from

                                                                                                                      2 protection under the fair and true reporting privilege. Rule 3.6(a) governing Trial

                                                                                                                      3 Publicity states:

                                                                                                                      4                 A lawyer who is participating or has participated in the
                                                                                                                      5
                                                                                                                                        investigation or litigation of a matter shall not make an
                                                                                                                                        extrajudicial statement that the lawyer knows or reasonably
                                                                                                                      6                 should know will be disseminated by means of public
                                                                                                                      7                 communication and will have a substantial likelihood of
                                                                                                                                        materially prejudicing an adjudicative proceeding in the
                                                                                                                      8                 matter. (emphasis added)
                                                                                                                      9
                                                                                                                                 During the parties second meet and confer conference prior to the filing of the
                                                                                                                     10
                                                                                                                          instant Motion, counsel for Puig indicated for the first time that Jane Roe's counsel's
                                                                                                                     11
                                                                                                                          statements, in general, ran afoul of Rule 3.6, because they materially prejudiced the
MANLY STEWART FINALDI




                                                                                                                     12
                                                                                                                          defendant- Puig. However, this is not the rule. If it was, any statement made by a
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990




                                                                                                                          party that was prejudicial to the opposing party would violate this rule. Rather, Puig
                                                             Irvine, California 92612




                                                                                                                     14
                                                                                                                          must demonstrate that the statements made by counsel were made with knowledge
                                                                                                                     15
                                                                                                                          that they would materially prejudice the adjudicative proceeding itself. Puig has not
                                                                                                                     16
                                                                                                                          – and cannot – make such a showing.
                                                                                                                     17
                                                                                                                                 Moreover, any assertion by Puig that counsel's press release disseminated by
                                                                                                                     18
                                                                                                                          the Cincinnati Enquirer violate 3.6 should be dismissed outright pursuant to Rule
                                                                                                                     19
                                                                                                                          3.6(c):
                                                                                                                     20                 Notwithstanding paragraph (a), a lawyer may make a
                                                                                                                     21
                                                                                                                                        statement that a reasonable lawyer would believe is
                                                                                                                                        required to protect a client from the substantial undue
                                                                                                                     22
                                                                                                                                        prejudicial effect of recent publicity not initiated by the
                                                                                                                                        lawyer or the lawyer's client. A statement made pursuant to
                                                                                                                     23
                                                                                                                                        this paragraph shall be limited to such information as is
                                                                                                                                        necessary to mitigate the recent adverse publicity.
                                                                                                                     24
                                                                                                                                 Counsel's April 14, 2021 press release was made in order to protect Jane Roe
                                                                                                                     25

                                                                                                                     26

                                                                                                                     27  Jane Roe notes that Rule 5-120 has been amended and is now codified as ABA
                                                                                                                          5

                                                                                                                     28 Model Rule 3.6.
                                                                                                                                                                    20
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                              YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 26 of 29 Page ID
                                                                                                                                                    #:1250



                                                                                                                      1 from the undue and prejudicial effect of Puig's blatantly false and misleading press

                                                                                                                      2 release. Rayfield Decl. ¶ 4. The subsequent information put out by counsel related to

                                                                                                                      3 Puig's barrage of 18 text messages (all of which went unanswered) and Jane Roe's

                                                                                                                      4 eventual responses was necessary in order to rebut Puig's misrepresentation that Jane

                                                                                                                      5 Roe sent Puig "a series of affectionate and endearing messages." See Exhibit “12” to

                                                                                                                      6 Rayfield Decl. Puig and his counsel's further gross and intentional misrepresentation

                                                                                                                      7 that Jane Roe was heterosexual woman engaged to a male, by indicating that she lied

                                                                                                                      8 about the assault so her "fiancé" would not find out, forced Jane Roe to publicly clarify

                                                                                                                      9 that she is a lesbian and her female fiancée was present with her on the night of the
                                                                                                                     10 assault. See Exhibit "12" to Rayfield Decl. Because Jane Roe and her counsel's

                                                                                                                     11 subsequent statements as published by the Cincinnati Enquirer were made necessary
MANLY STEWART FINALDI




                                                                                                                     12 by Puig's blatantly false and prejudicial press release, they are permissible pursuant
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 to Rule 3.6(c) and therefore do not violate California Civil Code § 47(d)(2)(A).
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14            Puig has not alleged that Jane Roe's counsel made any defamatory statements
                                                                                                                     15 contained in the ESPN article that violate Rule 3.6, and Jane Roe contends there are

                                                                                                                     16 none. With respect to counsel's statements in the KTLA interview, Puig's argument is

                                                                                                                     17 meritless. Puig has not put forth any evidence demonstrating that Jane Roe's counsel

                                                                                                                     18 knew or should have known that the statement had a substantial likelihood of

                                                                                                                     19 materially prejudicing the sexual abuse case at hand. The statement was issued long

                                                                                                                     20 before any jury pool was formed – in fact, it was issued well before a trial date was

                                                                                                                     21 even selected – and it did not set forth any information that Puig has contended is

                                                                                                                     22 inadmissible. To the contrary, Puig contends that the text messages constitute

                                                                                                                     23 evidence that "completely exonerate" him. Id. While Puig may not like the statements,

                                                                                                                     24 they are not defamatory or in violation of the Rules on Trial Publicity as they are

                                                                                                                     25 ostensibly true 6 and a fair summary of the filed complaint.           Accordingly, any
                                                                                                                     26

                                                                                                                     27   6
                                                                                                                              Again, Jane Roe maintains that Puig's text immediately after the assault warning her
                                                                                                                     28
                                                                                                                                                                      21
                                                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                               YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 27 of 29 Page ID
                                                                                                                                                    #:1251



                                                                                                                      1 arguments put forth by Puig that counsel's public statements are exempt from the

                                                                                                                      2 privilege pursuant to California Civil Code § 47(d)(2)(A) should be dismissed

                                                                                                                      3 outright.

                                                                                                                      4 V.     CONCLUSION
                                                                                                                      5        This is a classic SLAPP suit. When a celebrity is accused of sexual assault,
                                                                                                                      6 those accusations are a matter of public interest. Where, as here, a defendant sues to

                                                                                                                      7 stop that speech, he must show that his case has merit. This case does not. Puig’s

                                                                                                                      8 counterclaim is legally deficient in multiple respects. This Court can and should strike

                                                                                                                      9 it because Jane Roe’s statements are absolutely privileged under the fair and true
                                                                                                                     10 reporting privilege. For the foregoing reasons, Plaintiff/Counter-Defendant, Jane

                                                                                                                     11 Roe, respectfully requests that the Court grant her relief and strike and dismiss Puig’s
MANLY STEWART FINALDI




                                                                                                                     12 First and Second Causes of Action.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 DATED: July 8, 2021                   MANLY STEWART FINALDI
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16                                       By:        /s/ Taylor Rayfield
                                                                                                                                                                    TAYLOR RAYFIELD
                                                                                                                     17                                             Attorneys for Plaintiff
                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26
                                                                                                                          that what happened was "private" between them, followed by a barrage of 18
                                                                                                                     27 unanswered text messages, do in fact demonstrate that Puig sexually assaulted Jane

                                                                                                                     28 Roe. See Text Messages, Exhibit "1" to Roe Decl.
                                                                                                                                                                    22
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                            YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 28 of 29 Page ID
                                                                                                                                                    #:1252



                                                                                                                      1                            CERTIFICATE OF SERVICE
                                                                                                                                                    Jane Roe v. Yasiel Puig et al.
                                                                                                                      2                         Case No.: 2:20-cv-11064-FMO-MRW
                                                                                                                      3        I, the undersigned, certify and declare that I am over the age of 18 years,
                                                                                                                      4 employed in the County of Orange, State of California, and not a party to the above-
                                                                                                                        entitled cause.
                                                                                                                      5

                                                                                                                      6     On July 8, 2021, I served a true copy of MEMORANDUM OF POINTS AND
                                                                                                                        AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                      7 YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM PURSUANT TO

                                                                                                                      8 CODE OF CIVIL PROCEDURE § 425.16

                                                                                                                      9
                                                                                                                               [ ] By personally delivering it to the persons(s) indicated below in the
                                                                                                                     10
                                                                                                                          manner as provided in FRCivP5(B)
                                                                                                                     11
MANLY STEWART FINALDI




                                                                                                                                [ ] By depositing it in the United States Mail in a sealed envelope with the
                                                                                                                     12
                                                                                                                          postage thereon fully prepaid to the parties indicated on the attached service list;
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                               [X] By ECF: On this date, I electronically filed the following document(s)
                                                                                                                     14
                                                                                                                        with the Clerk of the Court using the CM/ECF system, which sent electronic
                                                                                                                     15 notification of such filing to all other parties appearing on the docket sheet;

                                                                                                                     16
                                                                                                                               I hereby certify that I am employed in the office of a member of the Bar of this
                                                                                                                     17 Court  at whose direction the service was made.

                                                                                                                     18 [X] (FEDERAL) I declare that I am employed in the office of a member of the bar of
                                                                                                                        this court, at whose direction this service was made.
                                                                                                                     19
                                                                                                                                Executed on July 8, 2021, at Irvine, California.
                                                                                                                     20
                                                                                                                                                                        /s/Kathy Frederiksen
                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28
                                                                                                                                                                   23
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                            YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 81-1 Filed 07/08/21 Page 29 of 29 Page ID
                                                                                                                                                    #:1253



                                                                                                                      1                                  SERVICE LIST
                                                                                                                      2   Alan J Jackson
                                                                                                                          Caleb E Mason
                                                                                                                      3   Werksman Jackson and Quinn LLP
                                                                                                                          888 West 6th Street 4th Floor
                                                                                                                      4   Los Angeles, CA 90017
                                                                                                                          213-688-0460
                                                                                                                      5   Fax: 213-624-1942
                                                                                                                          Email: ajackson@werksmanjackson.com
                                                                                                                      6   cmason@werksmanjackson.com
                                                                                                                          Attorneys for Defendant Yasiel Puig
                                                                                                                      7
                                                                                                                          Reed T Aljian
                                                                                                                      8   Daily Aljian LLP
                                                                                                                          100 Bayview Circle
                                                                                                                      9   Suite 5500
                                                                                                                          Newport Beach, CA 92660
                                                                                                                     10   949-861-2524
                                                                                                                          Fax: 949-269-6364
                                                                                                                     11   Email: ra@dallp.com
                                                                                                                          Attorneys for Defendant Yasiel Puig
MANLY STEWART FINALDI




                                                                                                                     12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28
                                                                                                                                                                24
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JANE ROE'S MOTION TO STRIKE
                                                                                                                                           YASIEL PUIG'S FIRST AMENDED COUNTERCLAIM
